     Case 2:20-cr-00579-SVW Document 76 Filed 12/11/20 Page 1 of 2 Page ID #:454



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. State Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: brent.whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14
     UNITED STATES OF AMERICA,               No. 2:20-CR-00579-SVW
15
               Plaintiff,                    NOTICE OF GOVERNMENT’S FILING OF
16                                           RECORDED LIS PENDENS AS TO REAL
                     v.                      PROPERTY LOCATED IN GLENDALE,
17                                           CALIFORNIA
     RICHARD AYVAZYAN,
18      Aka “Richard Ayazian” and
             “Iuliia Zhadko,” et al.
19
               Defendants.
20

21

22        Pursuant to Section 405.22 of the California Code of civil
23   Procedure, plaintiff United States of America hereby files with the
24   court a copy of the notice of pendency of action (hereinafter the
25   “Lis Pendens”) which was filed against the defendant real property at
26   / / /

27   / / /

28
     Case 2:20-cr-00579-SVW Document 76 Filed 12/11/20 Page 2 of 2 Page ID #:455



1    the Office of the County Recorder of for Los Angeles County,

2    California.   A copy of the Lis Pendens is attached hereto as Exhibit

3    “A”.

4    Dated: December 11, 2020             NICOLA T. HANNA
                                          United States Attorney
5                                         BRANDON D. FOX
                                          Assistant United States Attorney
6                                         Chief, Criminal Division
                                          STEVEN R. WELK
7                                         Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
8

9                                            /s/ Brent A. Whittlesey
                                          BRENT A. WHITTLESEY
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
